Citation Nr: 1451937	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the Army from January 1967 to January 1969.  He had one year of overseas service, having served in Vietnam from June 1967 to June 1968.  His military decorations including the Vietnam Service Medal, the Marksman Badge, and the Vietnam Campaign Medal with 60 device.  His military occupational specialty (MOS) was laundry and impregnation specialist, which was the civilian equivalent of dry cleaner.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2009 a rating decision the in Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A June 2011 rating decision granted service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II, and also granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  Service connection was denied for a depressive disorder, not otherwise specified (NOS).  An October 2012 rating decision granted service connection for bilateral hearing loss and granted service connection for tinnitus.  As there are no jurisdiction conferring Notice of Disagreements (NODs) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In an October 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran sought to withdraw his claim for service connection for a depressive disorder, NOS, claimed as secondary to his service-connected diabetes mellitus, type II.  However, recent case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for a depressive disorder and service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, to include a depressive disorder and PTSD, as is reflected on the cover page.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except that contained in Virtual VA is the transcript of the May 2014 travel Board hearing conducted at Detroit, Michigan, at which the Veteran testified before the undersigned, and VA electronic treatment (CAPRI) records.  


FINDINGS OF FACT

1.  The Veteran has PTSD which is due to in-service stressors.

2.  The Veteran had a depressive disorder, NOS, which is either caused or aggravated by his service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection for PTSD and for a depressive disorder, NOS, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD as due to an in-service stressor and service connection for a depressive disorder as due to his service-connected diabetes mellitus, type II (for which service connection was granted on the basis of his presumptive in-service exposure to herbicides when in Vietnam).  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred as a result of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Generally, to establish entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If engaged in combat and a stressor is combat-related, lay testimony or statements are accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If not combat related, then lay evidence alone is not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence is needed.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  Specifically, 38 C.F.R. § 3.304(f)(3) eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 128, 142 (1997). 

Under 38 C.F.R. § 3.304(f)(3), the Veteran must first have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Analysis

The Board finds that service connection for PTSD and a depressive disorder is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has PTSD, as found on VA psychiatric examination in March 2010, and a depressive disorder, NOS, as found on VA psychiatric examination in April 2011.  As such, the Board finds that the first element required for service connection has been established.

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's exposure to a combat related event during military service, even though the service treatment records (STRs) are negative for psychiatric disability.  Information from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that in January 1968 the enemy fired rockets and mortars into the Sub-Depot IV on Long Binh.  The enemy had penetrated the perimeter fence and attempted to destroy ammunition pads.  Several pads were successfully booby-trapped and detonated causing many tons of ammunition to be destroyed and scattered over the entire Sub-Depot.  Moreover, at the May 2013 travel Board hearing the Veteran's credible testimony was that that his duties in Vietnam included guarding an ammunition dump, even though his listed MOS had to do with laundry supply.  However, his duties changed completely when he was in Vietnam, during which time he had to carry a loaded weapon at all times.  He testified that he had been blown out of a guard tower near an ammunition dump and continued to have dreams of this event.  In a November 2011 statement a private physician reported that during service the Veteran worked primarily in an ammo dump area.  He was subjected to noise exposure, generally without ear protection.  He recalled times when there was severe noise exposure, including when the ammo dump blew up.  The Board notes that the Veteran is competent to report that he was present when an ammo dump exploded in Vietnam while serving on guard duty and that he experienced certain psychiatric symptoms, e.g., nightmares, following such explosion. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  

Furthermore, the Board considers the Veteran's reports regarding his in-service stressor to be credible as they are both internally consistent and in line with the other evidence of record, particularly the information from DPRIS.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, insofar as the Veteran's service records reflect that he was stationed in Vietnam, the Board finds his reports regarding his stressor while serving on guard duty to be consistent with the circumstances of his service, and finds no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2014); Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  Accordingly, the Board finds that the second element required for service connection has also been established as to the claim for service connection for PTSD. 

As to the second element with respect to the claim for service connection for a depressive disorder, the Veteran is service-connected for diabetes mellitus, type II, erectile dysfunction (which is compensated on the basis of SMC on account of loss of use of a creative organ), bilateral hearing loss, and tinnitus.  Thus, the Board finds that the second element required for service connection has also been established as to the claim for service connection for a depressive disorder.  

Finally, turning to the third element required for service connection, the Board notes that the only opinions of record addressing whether there is a causal relationship between the Veteran's military service and his PTSD as well as between his service-connected diabetes and a depressive disorder are all favorable.  

On VA psychiatric examination in March 2010 the relevant diagnosis was PTSD.  The examiner stated that the Veteran endorsed symptoms consistent with the required criteria for a diagnosis of PTSD related to experiencing the ammunition dump being blown up when he was on guard duty at his base near Long Binh.  The examiner opined that the PTSD symptoms were most likely caused by his having experienced that event.  

In a March 2010 statement from a private psychologist who was treating the Veteran it was reported that the Veteran had depression and trauma symptoms from combat in-service.  After reporting findings on a psychiatric evaluation the diagnoses were PTSD and recurrent major depression.  

In April 2010 a licensed social worker at a Vet Center reported that the Veteran was being treated for PTSD.  It was opined that the Veteran had PTSD as a result of his traumatic Vietnam experience.  

As to a depressive disorder, on VA psychiatric examination in April 2011, the Veteran reported having received Article 15s during service for drug use and having been in combat in the "long bend" (Long Binh) area.  He admitted using alcohol and drugs from 1967 to December 1987 but was now sober.  He reported having had depression for many years but that it was now worse since he developed diabetes, erectile dysfunction, and hip problems.  The diagnosis was a depressive disorder, NOS, and the examiner opined that this was at least as likely as not the result of his diabetes.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, because of the favorable outcome of the appeal, there can be no prejudice to the Veteran with respect to any failure to comply with all the statutory and regulatory provisions pertaining to VA's duties to notify and to assist.  

Therefore, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for PTSD and for a depressive disorder, NOS, is warranted.  Thus, the Veteran's claim of entitlement to service connection for PTSD and for a depressive disorder, NOS, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2014). 


ORDER

Service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


